Martin Oh. J.:
Under the ruie laid down in Osborne v. Robbins — to which we adhere — the petition in this case is defective in not sufficiently describing the property which had been attached. In other respects we hold the petition to be sufficient. As this question of the sufficiency of the description *523goes to the jurisdiction, we hold that the application should have been dismissed. An order denying the motion to dissolve the attachment should have been granted for want of jurisdiction; and the subsequent proceedings of the Commissioner are therefore void, as he had no right to hear the case upon .its merits. The proceedings are therefore quashed, with costs to neither party.
IIanntng and Campbell JJ. concurred.
Christiancy J. did not sit in this case.